Citation Nr: 0016706	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of an overpayment of Department of Veterans Affairs 
(VA) pension benefits in the calculated amount of $2,938.00.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from October 1941 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (COWC) of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. In March 1997, the appellant was found to be totally 
disabled for pension purposes.

2. In February 1998, the appellant was informed that based 
upon income verification, he received additional countable 
income which had not been previously considered.  The 
appellant was notified that his benefits were reduced and 
that an overpayment was created as a result of the 
reduction in benefits.

3. The February 1998 award action gave rise to an overpayment 
in the amount of $2,938.00.  The appellant received notice 
of this overpayment and in March 1998, requested waiver of 
the outstanding indebtedness.

4. In June 1998, the Committee denied the appellant's request 
for waiver of overpayment of his pension benefits in the 
amount of $2,938.00.  The Committee noted that while there 
was no bad faith, fraud or misrepresentation, recovery of 
the outstanding indebtedness would not result in undue 
financial hardship in light of the appellant's March 1998, 
VA Form 20-5655, Financial Status Report (FSR), in which 
the appellant reported assets of approximately $100,000.00

5. In the December 1998, Statement of the Case, the Committee 
indicated that due to the appellant's failure to report 
the receipt of additional income, this action constituted 
bad faith and therefore waiver of the indebtedness was 
barred. 

6. In his VA Form 9, Substantive Appeal dated in January 
1999, the appellant indicated that he had no intent to 
take money that was not his and that repayment of the 
outstanding indebtedness would result in financial 
hardship.

7. The record does not support a finding of bad faith and by 
application of the doctrine of equity and good conscience; 
recovery of the indebtedness is not warranted.



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits is against 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107(b), 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of wavier of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that the Committee concluded 
that the appellant had been notified of the requirements of 
reporting income to VA and that his failure to report 
increases in interest income, Social Security income and 
military retirement income resulted in the creation of the 
overpayment and constituted bad faith.  However, careful 
review of the claimsfolder reveals that in February 1998, 
with the submission of the VA Form 21-0516, Improved Pension 
Eligibility Verification Report, the appellant notified the 
RO that he had to liquidate some of his bonds to continue 
making payments for his wife's nursing home expenses.  He 
noted that as a result of this action, he had received more 
interest than anticipated.  He further indicated that this 
action was necessary due to the cost of medical expenses as 
well as other required home repairs.  While his income 
verification report documented increases in his Social 
Security income and military retirement payments, the 
appellant's medical expense also increased during this time 
period.  The Board notes with some consternation that the 
relationship between the increase in the appellant's income 
relative to the increase in his expenses, particularly the 
costs of maintaining his wife in a nursing home is unclear.  
In fact, the record as it stands on this point, which 
apparently is source of the identified overpayment, 
essentially frustrates appellate review of this matter.

However, in view of the mitigating circumstances in this 
case, in particular, the appellant's age, his occupation as a 
minister and the fact that his wife is a resident of a 
nursing home, coupled with his statements regarding the 
circumstances surrounding the creation of the overpayment, 
the Board finds no bad faith on the part of the appellant and 
concludes that the principles of equity and good conscience 
are for application in this case.  In this regard, the Board 
notes that there has been no indication within the record to 
suggest that the appellant has taken any action or made any 
representation which might impact upon the credibility of his 
statements.

Accordingly, the Board finds the appellant's statements, 
particularly those noted within his Substantive Appeal 
regarding the fact that there was no intent on his part to 
gain at VA's expense and that any additional income which he 
did receive was utilized for his wife's medical expenses and 
his basic necessities of life credible and persuasive.  When 
viewed in the context of this case, the fact that the 
appellant was unfamiliar with the reporting requirements, 
having recently been awarded the pension benefits, his age 
and his reported declining health, the Board cannot, in good 
conscience, come to the conclusion that the appellant must 
repay the outstanding indebtedness.  As noted previously, the 
mitigating circumstances involving the appellant's age and 
health coupled with the fact that his wife is in a nursing 
home and the appellant's inexperience with the VA pension 
program at the time the overpayment occurred, are deemed to 
obviate any indication of fault on his part in the creation 
of this debt.  

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).



ORDER

Waiver of recovery of the outstanding indebtedness in the 
amount of $2,938.00 is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

